SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION SUPPLEMENT DATED SEPTEMBER 21, 2005 TO THE STATEMENT OF ADDITIONAL INFORMATION OF THE FUNDS INDICATED BELOW The following information supplements certain disclosure in each of the Statements of Additional Information for the Funds listed below. Recent Developments The Funds have received information from Citigroup Asset Management ("CAM") concerning Smith Barney Fund Management LLC ("SBFM") and Salomon Brothers Asset Management Inc ("SBAM"), investment advisory companies that are a part of CAM. The Funds receive investment advisory and administrative services from SBAM or SBFM, as the case may be. The information received from CAM is as follows: On September 16, 2005, the staff of the Securities and Exchange Commission (the "Commission") informed SBFM and SBAM that the staff is considering recommending that the Commission institute administrative proceedings against SBFM and SBAM for alleged violations of Section 19(a) and 34(b) of the Investment Company Act (and related Rule 19a-1). The notification is a result of an industry wide inspection by the Commission and is based upon alleged deficiencies in disclosures regarding dividends and distributions paid to shareholders of certain funds. In connection with the contemplated proceedings, the staff may seek a cease and desist order and/or monetary damages from SBFM or SBAM. SBFM and SBAM are cooperating with the Commission.
